Case 1:20-cv-04000-PGG Document 1 Filed 05/21/20 Page 1 of 20

 

PETITION UNDER 28 USC §2225 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BY A PERSON IN FEDERAL CUSTODY

 

 

 

 

 

Disttict Sees We MAP oyeic 4S
UNITED STATES DISTRICT COURT Ge Ascus YoR
Name of Movant Prisoner No, - Case No,
bade Guia Ye7Z2ACO@SY  We2z-793-<1

Place of Confinement

UsY: Elegence

 

UNITED STATBS OF AMERICA Vv. Uecade GQuiaw

(name under which convicted)

 

 

MOTION

1. Name and location of court which entered the judgment of conviction under attack
=o Pie pwn Dy Strict SF booe.n YG E

2. Date of judgment of conviction Koc. ve wer VR Aa yv4

3. Length of sentence As 43 Kays Vos |

4. Nature of offenses involved (all counts) a h “Cc) ( ss). 424 to)

 

 

5. What was your plea? (Check one)

(a) Not guilty Oo
(b) Guilty [ie
(c) Nolo contendere C

If you entered a guilty plea to one count or indictment, and a not guilty plea to another count or

indictment, give details: ote a ob. ~*~ 42) el 5) 1
oO FZACED Cannel hey G24 Ce > preoeeys COIeM ised

 

 

6. Ifyou pleaded not guilty, what kind of trial did you have? (Check one)
C

(a) Jury
(b) Judge only Oo

7, Did you testify at the trial?
Yes O No 0

8. Did you appeal from the judgment of conviction?
Yes O No

 

 

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 2 of 20
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 3 of 20

 

 

9, Ifyou did appeal, answer the following:
(a) Name of court:

 

(b) Result

 

(c) Date of result

 

 

10. Other than a direct appeal from the judgment of conviction and sentence, have you previously

filed any petitions, applications, of motions with respect to this judgment in any federal court?
Yes C1 No

11. If your answer to 10 was “yes,” give the following information:
(a) (1) Name of court :

 

(2) Nature of proceeding

 

 

 

(3) Grounds raised

 

 

 

 

 

 

 

(4) Did you receive an evidentiary hearing on your petition, application or motion?
Yes O No 0

(5) Result

 

 

(6) Date of result

 

 

 

(b) As to any second petition, application or motion give the same information:

(1) Name of court

 

(2) Nature of proceeding

 

 

 

 

 

 

(3) Grounds taised

 

 

 

 

 

 

 

 

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 4 of 20

 

 

(4) Did you receive an evidentiary hearing on your petition, application or motion?
Yes [] No 0

(5) Result
Cr

(6) Date of result

 

 

 

(c) Did you appeal, to an appellate federal court having jurisdiction, the result of action taken on
any petition, application or motion? ;
(1) First petition, etc, Yes O No 0
(2) Second petition, etc, Yes O No G

(d) Ifyou did not appeal from the adverse action on any petition, application or motion, explain
briefly why you did not:

Te

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12. State concisely every ground on which you claim that you are being held in violation of the
constitution, laws or treaties of the United States. Summarize briefly the facts supporting each
ground. If necessary, you may attach pages stating additional grounds and facts supporting the
same,

‘Caution: If vou fail to Set forth all grounds in this motion, you may be barred from presenting

additional grounds at a later date,

For your information, the following is a list of the most frequently raised grounds for relief in
these proceedings. Each Statement preceded by a letter constitutes a separate ground for possible

Do not check any of these listed grounds. If you select one or more of these grounds for relief,
you must allege facts. The motion will be returned to you if you merely check (a) through (j) or
any. one of the grounds.

(a) Conviction obtained by plea of guilty which was unlawfully induced or not made voluntarily
or with understanding of the nature of the charge and the consequences of the plea.
(b) Conviction obtained by use of coerced confession,

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 5 of 20

 

13. Ifany of the grounds listed in 12A, B, C, and D were not previously presented, state briefly what

15. Give the name and address, if known, of each attorney who represented you in the following

 

 

 

 

D. Ground four: v} 2 OVace 3% 155 12> yan levy

 

Supporting PACTS (state briefly without citing cases or law) wer 4 anaict Ment
Lee yoy AY ciccari\encte Lash cows yo pie 2)

lene ca eto \salar y Yop vad

 

 

 

 

grounds were not so presented, and give your reasons for not presenting them:

Nepen ef Wet boere grvescwred bee chan ile
clifeek ay Ppea\. “NT Lax 1Neiann} GR Wese.cifets
CHV) a Yeu Gay os elias ‘MN Sve AO

 

14, Do you have any petition peal now. pending in any court as to the judgment under attack?
Yes O No

stages of judgment attacked herein:
(a) At preliminary hearing S Oy Yr ive, sy cet C

 

(b) At arraignment and plea Say Dpiney eV) Tek Ee (E clew+
Pepe Ver ie ey buco David Acrw vows Whee
(c) At trial

 

 

(d) At sentencing S oy \or ica S)Vye Ce

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 6 of 20

 

 

_(c) Conviction obtained by use of evidence gained pursuant to an unconstitutional search and
seizure.

(d) Conviction obtained by use of evidence obtained pursuant to an unlawful arrest,

(e} Conviction obtained by a violation of the privilege against self-incrimination.

(f) Conviction obtained by the unconstitutional failure of the prosecution to disclose to the
defendant evidence favorable to the defendant. ,

(g) Conviction obtained by a violation of the protection against double jeopardy.

(h) Conviction obtained by action of a grand or petit jury which was unconstitutionally selected
and impaneled.

(i) Denial of effective assistance of counsel.

(j} Denial of right of appeal.

A. Ground one: —toyjehfoc\ive. Ress bemce GE Cawmxsel

 

Supporting FACTS (state briefly without citing cases or law) ie Gir) ehelbNcw
alee 2) fee Wien Page HVT wvrche el Wavies ¢ Py Wie en E VY ist Ole ec @ ep
Pio) Tar f§ Fac as, Hyaase Vepaub owe Tee cy S24 Ge Vie

Peas Yes Vv cavrele Cha LID es C2 C feed, Doc) Wis ecu Ca Yea c)

AQ Yd vide WED boeuidd Weve vec eliawiizsed

 

B. Ground two: | Wyo Kc EF DY scl ic } csv

 

Supporting FACTS (state briefly without citing cases or law) Lisj plzctnt oo fetal

3 sufficed inchichuen) a caupy decay) ccc i Pe
cdg ica |

bac eS 2yiisy) devi i Wiss Cee

ei Me Volicl isa BSoriscdictioveal poumrMen®y i} Ce fie

 

RM6e 3 epee ik Wet CoMcna\ es9u elt pavtict feo tek

CPi Me 3 Yo ¢VWarce Ve Bene yw Seve col } Lrscecaic) ba.

ALS TRAN Ch POMS re
C. Ground three: } “/ mM & MenaWiews Wiele kien

 

Supporting FACTS (state briefly without citing cases or law) Voce > avs Oi cheel

4 é 4 .
Presece eo CeMmvicrsee 4aky oye N iMéecarecvayed fal
ro fsvtcly cle fee yiwe Jnelleo wie yi

 

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 7 of 20

 

 

({e) On appeal

 

 

(£) In any post-conviction proceeding

 

 

(g) On appeal from any adverse ruling in a post-conviction proceeding

 

16. Were you sentenced on more than one count of an indictment, or on more than one indictment,
in the same court and at approximately the same time?

Yes O No

17, Do you have any future sentence to serve after you complete the sentence imposed by the
judgment under attack?

Yes O No Oo

(a) If so, give name and location of court which imposed sentence to be served in the future:

 

 

 

(b) Give date and length of the above sentence:

 

 

(c) Have you filed, or do you contemplate filing, any petition attacking the judgment which
imposed the sentence to be served in the future?

Yes O No O

Wherefore, movant prays that the court grant petitioner relief to which,he or she may be entitled in
this proceeding. Se. Wj \E Vc & Vee De UeLe ayer) 3 aMhiced: =e]
jLelcased

 

Signature of Attorney (if any)

I declare rater penalty of perjury that the foregoing is true and correct. Executed on
5 (3 / ARO
(Date) Los \ A
doer cle Quill,

Signature of Movant

 

 

 

 

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 8 of 20
Case 1:20-cv
:20-cv-04000-
PGG Document1 Filed 05/21/20 Page 9
e 9 of 20

 

MOTION UNDER 28 USC §2255 TO VACATE, SET ASIDE, OR CORRECT
SENTENCE BYA PERSON IN FEDERAL CUSTODY

(If movant has a sentence to be served in the future under 2 federal judgment which he or she wishes to
attack, the movant should file a motion in the federal court which entered the judgment.)

MOTION TO VACATE, SET ASIDE, OR CORRECT SENTENCE BY A PERSON IN FEDERAL
CUSTODY

Explanation and Instractions — Read Carefully

1) This motion must be legibly handwritten of typewritven and signed by the movant under the penalty
of perjury. Any false statement of @ material fact may serve as the basis for prosecution an
conviction for perjury. All questions must be answered concisely in the proper space on the form.

2) Additional pages are not permitted except with respect to the facts which you rely upon to support
our grounds for relief. No citation of authorities nee be furnished. If briefs or arguments are
submitted, they should be submitted in the form of a separate memorandum.

3) Upon receipt, motion will be filed if it is in proper order. No fee is required with this motion.

4) Ifyou do not have the necessary funds for transcripts, counsel, appeal, and other costs connected with
a motion of this type, YOu may request permission to proceed in forma pauperis, in which event you
must execute form AO 940 of any other form required by the court, getting forth information
establishing yout inability to pay the costs. If you wish to proceed in forma pauperis, you must have

an authorized officer at the penal institution complete the certificate as to the amount of money and
securities on. deposit to your credit in any account in the institution.

5} Only judgments entered by one court may be challenged in a single motion. If you seek to challenge
judgments entered by different judges of divisions either in the same district or in different districts,
you must file separate motions as to each such judgment.

6) Your attention is directed to the fact that you must include all grounds for relief and all facts
supporting such grounds for relief in the motion you file seeking relief from any judgment of
conviction.

7) When the motion is fully completed, the original and at least two copies must be mailed to the Clerk
of the United States District Court whose address iS

8) Motions which do not conform to these instructions will be returned with @ notation as to the
deficiency.

 

 

 
0

 

PETITION UNDER 28 USC §2225 To VACATE, SET ASIDE, OR CORRECT
SENTENCE BYA PERSON IN FEDERAL CUSTODY

PUNITED STATES DISTRICT COURT strict _

Name of Movant
Soy ches

Pi

 
 

 

ace of Confinement

  
 

Ocs0 Me yy WIP yeh

2. Date of Judgment of conviction fee ei 3 - a ie]
3. Length of sentence (92 Nev pys
4. Nature of offenses involved (all counts) Fa S9C55 4). 3 SLA cy)
5. What was your plea? (Cheek one)
CO

(a) Not Builty
(b) Guilty ie

(c) Nolo contendere Cy

 
  

If you entered a Builty plea to one “punt or indictment, and a not 8uilty plea to another count or
indictment, Bive details-|? - eel <

   

 

7. Did You testify at the trial?
Yes No Q

8. Did you appeal from the Judgment of conviction?
Yes 0 No a

 
Case 1:20-cv-04
000-PGG Document1 Filed 05/21/20 Page 11 of 20

 

9. Ifyou did appeal, answer the following:
(a) Name of court:
(b) Result

(c) Date of result

10, Other than 4 direct appeal from the judgment of conviction and sentence, have you previously
filed any petitions, applications, or motions with respect to this judgment in any federal court?

Yes O No a

11. If your answer to 10 was “yes,” give the following information:
(a) (1) Name of court a

(2) Nature of proceeding ee
(3) Grounds raised ee

Se

Te

(4) Did you receive an evidentiary hearing on your petition, application or motion?
yes O No 0

(5) Result
(6) Date of result
(b) As to any second petition, application or motion give the same information:

(1) Name of court

(2) Nature of proceeding

(3) Grounds raised

eas

 

 

 
. _ Page 12 of 20
t1 Filed 05/21/20
-04000-PGG Documen
Case 1:20-cv-040

 

 

(5) Result
(6) Date of resul;
(c) Did you appeal, to an a ellate

pp federal court having Jurisdiction, the result of action taken on
any petition, application or motion?
(1) First petition, etc, Yes 4 No Q
(2) Second Petition, etc. Yes O No O

(d) If you did not appeal from the adverse action on any petition, application OF motion, explain

briefly why you did not:

ground. If necessary, you may attach pages stating additional grounds and facts Supporting the

Same,
Caution: If You fail to set forth ali grounds in this Motion, you may be barred from presenting
additional grounds at a later date,
For your information, the following is a list of the most frequently raised grounds for relief in
th : ings, : .

 

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 13 of 20

 

 

 

 

 

 

 

 

 

D. Ground four: DLS eter co SS Wc) 23 eV.

 

 

Supporting FACTS (state briefly without citing cases or law) 4

LAnGus 2 y= 1 SCcm cd SMce. rwsg Wn
Caw! KS hye) 2 - . yes Ty Jers

 

 

 

 

13. If any of the grounds listed in 12A, B, C, and D were not previously presented, state briefly what
grounds were not so presented, and give your reasons for not presenting them:

diiduy Ciie a ald Ceehr & POS \ ey Vso >
16 neta Je Sede frets 3 Me lqeeye
didvy Wins Bc up.

14, Do you have any petition or appeal now pending in any court as to the judgment under attack?
Yes B No

15, Give the name and address, if known, of each attorney who represented you in the following
stages of judgment attacked herein:

(a) At preliminary hearing Say va) Ms Vis, VV Le

 

 

(b) At arraignment and plea Dot PY Mea SyWire eR cp out

VYorridl °

. te A
ree Mber 1h My Midicutet sca Se ed
(c) At trial

 

 

 

 

 

(d) At sentencing Soul) tT VISA Sure’ R,

 

 

) VL c& pe MCAgs—
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 14 of 20

 

 

(c) Conviction obtained by use of evidence gained pursuant to an unconstitutional search and
seizure.

(d) Conviction obtained by use of evidence obtained pursuant to an unlawful arrest.

(e) Conviction obtained by a violation of the privilege against self-incrimination,

() Conviction obtained by the unconstitutional failure of the prosecution to disclose to the
defendant evidence favorable to the defendant,

(g) Conviction obtained by a violation of the protection against double jeopardy.

(h) Conviction obtained by action of a grand or petit jury which was unconstitutionally selected
and impaneled.

(i) Denial of effective assistance of counsel,

Gi) Denial of right of appeal.

A. Ground one: _\- We € fee dave By > | Dyewvc Le SE

 

 

 
 
  

Cease «|
Supporting FACTS (state briefly without citing cases or law) bay wmdAici Men)
Sac ory: . vr Wo ieky yates ePyaNe al

 

been pla f fis leis, Va me spe Mm pf
CMe tees, CA FACE) Loic, Tegoiftes oy WHAT) rye,

we
PFE vce. Viel ky Ls Weeyw = reassc.cl May indice SM evt
\

CA

Less jel use Week ¢) 1o>Misscel
B. Ground two: ) Pele oF Supischic hiewu

 

 

 

 

 

 

Supporting FACTS (state briefly without citing cases or law) AS re, + cA

fepie\ 4 ge FRicpen yy \ neliekMey ‘oy Covet} choca

aCo Ui Pe. Se2thi selic dl fon, My F29Ce) jeeks cy by

 

 

 
  
 
 

Vnclewhine, Fede Tal cnMe

     
 
 
  

25a bb bet & 550404 isn

Xs J beso 710 Me sorpte.
C. Ground three: | 4G tG Beate “af fe et
Vigi2bie,

 

 

Supporting FACTS (state briefly without citing cases or law) “Toa s
u t £
liddicted cauvicted fom SU nceppes pen ted)

Faro Ley icy | ly detec}. Lic. ine [Ch bier 4

 

 

 

 

 

 
Case 1:20-cv-04000-PGG Document 1 Filed 05/21/20 Page 15 of 20

 

 

(e) On appeal

 

 

(f) In any post-conviction proceeding

 

(g) On appeal from any adverse ruling in a post-conviction proceeding

 

16. Were you sentenced on more than one count of an indictment, or on more than one indictment,
in the same court and at approximately the same time?

Yes 0 No

17. Do you have any future sentence to serve after you complete the sentence imposed by the

judgment under attack?
Yes 0 No O~

(a) If so, give name and location of court which imposed sentence to be served in the future: .

 

 

 

(b) Give date and length of the above sentence:

 

 

(c) Have you filed, or do you contemplate filing, any petition attacking the judgment which
imposed the sentence to be served in the future?

Yes O No O

Wherefore, movant prays that the court grant petitioner relief to which he or Teer be entitled in
this proceeding. ~-e Set4 JR MCC Fo Ye VAlm
IMNetisle Jeleaoe

 

Signature of Attorney (if any)

I declare undet penalty of perjury that the foregoing is true and correct, Executed on
5/13] 26 |
(Date) _
Lia. le Q eredbs

Signature of Movant

 

 
(Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 16 of 20
 

05/21/20 Page 17 of 20

ee
B: EY G

ee

em
ur
ee
~o
. B:
"

     

 

 

Ses eae es _
Wess york PY [oee7- ayn

~ Case 1:20-cv-04000-PGG Dogue

 
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 18 of 20
 

ose

 

neu
aos Wet

. be al iY 12 AVM 9z0z

Cra A AIR ORY

ease U2 20-¢V-04000-PGG.... Document-+Fifetro5/21/20" Page 19 of 20
Case 1:20-cv-04000-PGG Document1 Filed 05/21/20 Page 20 of 20
